
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.503


CHIRON CORPORATION

NOTICE OF GRANT OF NON-EMPLOYEE DIRECTOR AUTOMATIC STOCK OPTION
INITIAL OPTION GRANT


Chiron Corporation
4560 Horton Street
Emeryville, CA 94608
ID: 94-2754624

[Name] ("Optionee")
[Address]
[City, State, Zip]   Option Number:
Plan: 1991
ID:


        You have been granted a Non-Qualified Stock Option (the "Option") to buy
30,000 shares of Chiron Corporation (the "Corporation")(collectively, the
"Option Shares") stock at $[        ] per share, effective as of [        ] (the
"Option Grant Date").

        This Option is immediately exercisable. However, unless your Option
Shares vest, they are subject to repurchase by the Corporation at your original
exercise price (above) when you cease to provide services to the Corporation as
a director, employee, consultant or independent contractor ("Services"). The
terms of the Corporation's repurchase right shall be specified in a stock
purchase agreement (the "Purchase Agreement"), in the form attached hereto as
Exhibit B, executed by optionee at the time the Option is exercised for unvested
shares.

        Your Option Shares vest in increments on the following dates, provided
you continue Services through such dates:

10,000 Option Shares vest on the first anniversary of the Option Grant Date.

10,000 Option Shares vest on the second anniversary of the Option Grant Date

10,000 Options Shares vest on the third anniversary of the Option Grant Date

        Your Option Shares may vest prior to completion of the above-described
schedule pursuant to the terms of Paragraph C of the 2001-1 Form Automatic Stock
Option Agreement (the "Agreement") attached hereto as Exhibit A, relating to
certain terminations of Services following certain corporate transactions. No
additional shares will vest after you cease to provide Services, except in the
event of cessation of Services due to death or Permanent Disability as set forth
in Section B.2. of the Agreement. This Option may not be exercised for
fractional shares.

        This Option will expire ten years from the Option Grant Date
("Expiration Date"), subject to earlier termination in the event of cessation of
Services or other circumstances as set forth in the Agreement.

        Optionee understands and agrees that the Option is granted subject to
and in accordance with the terms of the Chiron Corporation 1991 Stock Option
Plan (the "Plan") governing Automatic Option Grants to non-employee members of
the Corporation's Board of Directors (the "Board"). Optionee further agrees to
be bound by the terms of the Plan, the Agreement and the Purchase Agreement. A
copy of the Plan is available upon request made to the Corporate Secretary at
the Corporation's principal offices.

        No Impairment of Rights.    Nothing in this Notice, the Agreement, the
Purchase Agreement or in the Plan shall interfere with or otherwise restrict in
any way the rights of the Corporation and the Corporation's stockholders to
remove Optionee from the Board at any time in accordance with the provisions of
applicable law.

--------------------------------------------------------------------------------


        Definitions.    All capitalized terms in this Notice shall have the
meaning assigned to them in this Notice or in the Agreement.

DATED:                     , 2001   CHIRON CORPORATION
 
 
By:
 
         

--------------------------------------------------------------------------------

    Title:   Chairman and Chief Executive Officer

Attachments:   Exhibit A—2001-1 Form Automatic Stock Option Agreement    
Exhibit B—2001-1 Form Stock Purchase Agreement

--------------------------------------------------------------------------------

CHIRON CORPORATION

NOTICE OF GRANT OF NON-EMPLOYEE DIRECTOR AUTOMATIC STOCK OPTION
ANNUAL OPTION GRANT


Chiron Corporation
4560 Horton Street
Emeryville, CA 94608
ID: 94-2754624

[Name] ("Optionee")
[Address]
[City, State, Zip]   Option Number:
Plan: 1991
ID:


        You have been granted a Non-Qualified Stock Option (the "Option") to buy
15,000 shares of Chiron Corporation (the "Corporation") stock (collectively, the
"Option Shares") at $[        ] per share, effective as of [        ] (the
"Option Grant Date").

        This Option is immediately exercisable. However, unless your Option
Shares vest, they are subject to repurchase by the Corporation at your original
exercise price (above) when you cease to provide services to the Corporation as
a director, employee, consultant or independent contractor ("Services"). The
terms of the Corporation's repurchase right shall be specified in a stock
purchase agreement (the "Purchase Agreement"), in the form attached as
Exhibit B, executed by optionee at the time the Option is exercised for unvested
shares.

        Your Option Shares vest in full on the date six months following the
Option Grant Date, provided you continue Services through such date. Your Option
Shares may vest prior to completion of this six month period, pursuant to the
terms of Paragraph C of the 2001-1 Form Automatic Stock Option Agreement (the
"Agreement") attached hereto as Exhibit A, relating to certain terminations of
Services following certain corporate transactions. No additional shares will
vest after you cease to provide Services, except in the event of cessation of
Services due to death or Permanent Disability as set forth in Section B.2. of
the Agreement. This Option may not be exercised for fractional shares.

        This Option will expire ten years from the Option Grant Date
("Expiration Date"), subject to earlier termination in the event of cessation of
Services or other circumstances as set forth in the Agreement.

        Optionee understands and agrees that the Option is granted subject to
and in accordance with the terms of the Chiron Corporation 1991 Stock Option
Plan (the "Plan") governing Automatic Option Grants to non-employee members of
the Corporation's Board of Directors (the "Board"). Optionee further agrees to
be bound by the terms of the Plan, the Agreement and the Purchase Agreement. A
copy of the Plan is available upon request made to the Corporate Secretary at
the Corporation's principal offices.

        No Impairment of Rights.    Nothing in this Notice, the Agreement, the
Purchase Agreement or in the Plan shall interfere with or otherwise restrict in
any way the rights of the Corporation and the Corporation's stockholders to
remove Optionee from the Board at any time in accordance with the provisions of
applicable law.

--------------------------------------------------------------------------------


        Definitions.    All capitalized terms in this Notice shall have the
meaning assigned to them in this Notice or in the Agreement.

DATED:                     , 2001   CHIRON CORPORATION
 
 
By:
 
         

--------------------------------------------------------------------------------

    Title:   Chairman and Chief Executive Officer

Attachments:   Exhibit A—2001-1 Form Automatic Stock Option Agreement    
Exhibit B—2001-1 Form Stock Purchase Agreement

--------------------------------------------------------------------------------


EXHIBIT A

CHIRON CORPORATION


2001-1 FORM AUTOMATIC GRANT STOCK OPTION AGREEMENT

A.    Manner of Exercising Option.

        1.    To the extent exercisable under the Notice of Grant and this Stock
Option Agreement (the "Agreement"), this option to purchase common stock of
Chiron Corporation (the "Option") may be exercised before the expiration date
(the "Expiration Date") set forth in the Notice of Grant (or earlier termination
of this Option) for the shares subject to this Option (the "Option Shares") by
delivering written notice in such form and to such person as Chiron Corporation
(the "Corporation") specifies. The exercise date will be the date that this
notice is delivered ("Exercise Date"). The Option holder must furnish such
documentation as the Corporation may request to verify that such person has the
right to exercise this Option. The holder of this Option will not have any
stockholder rights with respect to the Option Shares until such person has
exercised the Option, paid the exercise price payable per share as specified in
the Notice of Grant (the "Exercise Price") and become a holder of record of the
purchased shares.

        2.    Upon exercise, the Optionee must pay the full Exercise Price to
the Corporation in one or more of the following forms: cash, shares of Common
Stock of the Corporation held by the Option holder for the requisite period to
avoid a charge to the Corporation's earnings and valued as of the Exercise Date,
or delivery in a manner approved by the Corporation of irrevocable instructions
to a broker to promptly deliver to the Corporation the amount of sale or loan
proceeds to pay the Exercise Price.

        3.    For purposes of this Option, Fair Market Value of a share of
Common Stock on any date will be determined under the terms of the Plan, which,
as long as the Common Stock is traded on the NASDAQ system and the Committee
administering the Plan does not determine otherwise, will be the average of the
high and low price of one share of Common Stock during NASDAQ's regular trading
session, as determined by the Committee using such publicly available sources as
it may specify.

        4.    If this Option is exercised before all Option Shares are vested,
it will be deemed exercised first for vested shares, unless otherwise specified.
If exercised for unvested shares, the notice of exercise must be accompanied by
an executed stock purchase agreement, in the form attached hereto as Exhibit B
(the "Purchase Agreement"), which shall evidence the Corporation's right to
repurchase, for the original exercise price, any unvested shares held by
Optionee at the time that he or she ceases to provide services as a Board
member, employee, consultant or independent contractor ("Services").

B.    Cessation of Services. If Optionee ceases to perform Services before the
Expiration Date while this Option is outstanding, then this Option will
terminate early and cease to be exercisable in accordance with the following
provisions:

        1.    If Optionee ceases Services for any reason (other than death or
Permanent Disability) while this Option is outstanding, then the period for
exercising this Option shall be limited to a three (3)-month period commencing
with the date of such cessation. During such limited period of exercisability,
this Option may not be exercised in the aggregate for more than the number of
Option Shares (if any) in which Optionee is vested on the date of his or her
cessation of Services. In the case of death following such cessation of
Services, the limited right to exercise the Option may be exercised by the
personal representative of Optionee's estate or the person or persons to whom
the Option is transferred pursuant to Optionee's will or in accordance with the
laws of descent and distribution. However, upon the EARLIER of (i) the
expiration of such limited three (3)-month period or (ii) the specified
Expiration Date, the Option shall terminate and cease to be exercisable with
respect to any vested Option Shares for which the Option has not been exercised.

--------------------------------------------------------------------------------


        2.    If Optionee ceases Services by reason of death or Permanent
Disability, then all Option Shares at the time subject to this Option but not
otherwise vested shall vest in full so that this Option may be exercised for any
or all of the Option Shares as fully vested shares of Common Stock at any time
prior to the EARLIER of (i) the expiration of the twelve (12)-month period
measured from the date of Optionee's cessation of Services or (ii) the specified
Expiration Date, whereupon this Option shall terminate and cease to be
outstanding. Permanent Disability shall, for such purpose, mean the permanent
incapacity of the Optionee, by reason of any medically determinable physical or
mental impairment or illness expected to result in death or to be continuous
duration of not less than twelve (12) months, to provide his or her normal
Services. In the case of cessation of Services by reason of death, the limited
right to exercise the Option after cessation of Services may be exercised by the
personal representative of Optionee's estate or the person or persons to whom
the Option is transferred pursuant to Optionee's will or in accordance with the
laws of descent and distribution.

        3.    Upon Optionee's cessation of Services for any reason other than
death or Permanent Disability, this Option shall immediately terminate and cease
to be outstanding with respect to any and all Option Shares in which Optionee is
not otherwise at that time vested in accordance with the normal Vesting Schedule
or the special vesting acceleration provisions of Paragraph C below. In
addition, the Corporation may exercise its repurchase right with respect to any
unvested shares held by the Optionee at the time of cessation of Services.

C.    Change in Control. If the Corporation or its stockholders enter into an
agreement to dispose of all or substantially all of the assets of the
Corporation, enter into an agreement to merge or consolidate with another entity
or enter into a plan of reorganization or liquidation, then this Option, to the
extent not previously exercised or terminated, may be exercised in full for
fully vested shares immediately before the consummation of such sale, merger,
reorganization or liquidation and all unvested shares held by the Optionee shall
then vest. However, no such acceleration will occur if the agreement requires
that each outstanding option will be either assumed by the successor corporation
or its parent or replaced with a comparable option to purchase shares of capital
stock of the successor corporation or parent thereof and the successor assumes
the Corporation's repurchase right on unvested shares. The committee appointed
by the Board of Directors will determine such comparability, and its
determination will be final, binding and conclusive. Upon consummation of the
sale, merger, reorganization or liquidation contemplated by the agreement, this
Option, whether or not accelerated, will terminate and cease to be exercisable,
unless assumed pursuant to a written agreement by the successor corporation or
parent thereof. This Agreement does not in any way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.

        Certain Terminations Following a Change in Control. If there is a Change
in Control of the Corporation pursuant to which the vesting of the Option does
not accelerate in full pursuant to the paragraph above and within twenty-four
(24) calendar months thereafter there is a Qualifying Termination of Optionee's
Services, then this Option will become immediately exercisable for fully-vested
Option Shares. For this purpose, the following definitions apply:

        1.    A "Change in Control" of the Corporation shall be deemed to have
occurred as of the first day that any one or more of the following conditions is
satisfied and regulatory approval has been granted if necessary:

        a.    The "beneficial ownership" (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934) of securities representing more than thirty
percent (30%) of the combined voting power of all securities of the Corporation
is acquired, directly or indirectly, by a Person (other than the Corporation,
any trustee or other fiduciary holding securities under an employee benefit plan
of the Corporation or an affiliate thereof, or any corporation owned, directly
or indirectly, by the stockholders of the

2

--------------------------------------------------------------------------------

Corporation in substantially the same proportions as their ownership of stock of
the Corporation); or

        b.    During any period of two (2) consecutive years, individuals who at
the beginning of such period constitute the Board of Directors of the
Corporation and any new director (other than a director designated by a person
who has entered into an agreement with the Corporation to effect a transaction
described in i. above) whose election by the Board of Directors or nomination
for election by the Corporation's stockholders was approved by a vote of at
least two-thirds of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof;
or

        c.    The stockholders of the Corporation approve a definitive agreement
to sell or otherwise dispose of all or substantially all of its assets, or adopt
a plan for liquidation, provided that such sale or liquidation has not been
abandoned.

Notwithstanding anything else contained herein to the contrary, in no event
shall a Change in Control be deemed to have occurred by reason of a purchase, or
series of purchases of Corporation stock by Novartis or its successor such that
the acquiring entity remains subject to the terms of that certain Governance
Agreement dated as of January 5, 1995, as amended through December 9, 2000,
provided the acquiring entity's Corporation stock holdings, direct or indirect,
in the aggregate, represent less than seventy-nine and nine-tenths of a percent
(79.9%) of the combined voting power of all outstanding Corporation securities.
In addition, in no event shall a Change in Control be deemed to have occurred,
with respect to the Optionee, if the Optionee is part of a purchasing group that
consummates the Change-in-Control transaction. The Optionee shall be deemed
"part of a purchasing group" for purposes of the preceding sentence if the
Optionee is an equity participant in the purchasing company or group (except
for: (i) passive ownership of less than three percent (3%) of the stock or other
equity of the purchasing company; or (ii) ownership of equity participation in
the purchasing company or group which is otherwise not significant, as
determined prior to the Change in Control by a majority of the nonemployee
continuing Directors).

        2.    "Qualifying Termination" means the termination of Optionee's
Services in connection with: (i) Optionee's removal from the Board of Directors
of the Corporation for reasons other than Cause, (ii) Optionee's resignation
from the Board of Directors of the Corporation, at the request of the
Corporation, other than for Cause or (iii) the Optionee's failure to be
re-nominated or re-elected to the Board of Directors.

        3.    "Cause" means:

        a.    The Optionee's willful failure to substantially perform his/her
duties with the Corporation (other than any such failure resulting from
disability);

        b.    The Optionee's material act of dishonesty, fraud or embezzlement
against the Corporation, unauthorized disclosure of confidential information or
trade secrets of any of the Corporation or an affiliate (whether or not in
violation of any confidentiality agreement) or other willful conduct (other than
conduct covered under (i) above) that is demonstrably injurious to the
Corporation, monetarily or otherwise; or

        c.    The Optionee's having been convicted of a felony.

3

--------------------------------------------------------------------------------




For purposes of this subparagraph, no act, or failure to act, on the Optionee's
part shall be deemed "willful" unless done, or omitted to be done, by the
Optionee not in good faith and without reasonable belief that the action or
omission was in the best interests of the Corporation.

D.    Adjustment in Option Shares. If there is a stock split, stock dividend,
recapitalization, combination of shares, exchange of shares or other change
affecting the outstanding Common Stock as a class without the Corporation's
receipt of consideration, appropriate adjustments will be made to (i) the total
number and/or class of securities subject to this Option, (ii) the Exercise
Price in order to reflect such change and thereby preclude a dilution or
enlargement of benefits hereunder and (iii) the number and/or class of Option
Shares for which the Option is to become vested on each applicable installment
date.

E.    Limited Transferability. This Option cannot be transferred or assigned
other than by will or by the laws of descent and distribution and, during
Optionee's lifetime, can only be exercised by Optionee, except that, subject to
such limitations as the Company may establish from time to time for
administrative and regulatory compliance reasons (including continued
eligibility of Registration Form-S-8), this Option may be assigned by Optionee
by gift or pursuant to a domestic relations order to one or more of Optionee's
family members or an entity owned, benefiting or controlled by the Optionee or
one or more of Optionee's family members. Notwithstanding the foregoing, the
Optionee may also designate a beneficiary to whom this Option will automatically
be transferred if still outstanding upon the Optionee's death. The terms of this
Option are binding upon the executors, administrators, successors and assigns of
the Optionee.

F.    Compliance with Plan, Laws and Regulations. The exercise of this Option
and the issuance of the Option Shares upon such exercise is subject to the terms
of the Plan and compliance by the Corporation and Optionee with all applicable
laws and with all applicable regulations of any stock exchange on which the
Common Stock is listed for trading at the relevant time. If the Corporation
cannot obtain approval from any regulatory body having authority deemed by the
Corporation to be necessary to the lawful issuance of Common Stock pursuant to
this Option, the Corporation will not have any liability with respect to the
failure to issue the Common Stock as to which such approval is not obtained.

4

--------------------------------------------------------------------------------


EXHIBIT B


CHIRON CORPORATION


2001-1 FORM STOCK PURCHASE AGREEMENT


        This Agreement is made as of this    day of            ,
20            by and among Chiron Corporation, a Delaware corporation
("Corporation"),                        , the holder of a stock option under the
Corporation's 1991 Stock Option Plan ("Optionee"), and, if applicable, the
Optionee's spouse,            .

I. EXERCISE OF OPTION

        1.1    Exercise.    Optionee hereby purchases            shares of
Common Stock of the Corporation ("Purchased Shares") pursuant to that certain
option ("Option") granted Optionee on                        , 20    under the
Corporation's 1991 Stock Option Plan ("Plan") to purchase up to
            shares of the Corporation's Common Stock ("Total Purchasable
Shares") at an option price of $            per share ("Option Price").

        1.2    Payment.    Concurrently with the delivery of this Agreement to
the Secretary of the Corporation, Optionee shall pay the Option Price for the
Purchased Shares in accordance with the provisions of the agreement between the
Corporation and Optionee evidencing the Option ("Option Agreement") and shall
deliver whatever additional documents may be required by the Option Agreement as
a condition for exercise.

        1.3    Stockholder Rights.    Until such time as the Corporation
actually exercises its repurchase rights under this Agreement, Optionee (or any
successor in interest) shall have all the rights of a stockholder (including
voting and dividend rights) with respect to the Purchased Shares, subject,
however, to the transfer restrictions of Article II.

II. TRANSFER RESTRICTIONS

        2.1    Restriction on Transfer.    Optionee shall not transfer, assign,
encumber or otherwise dispose of any of the Purchased Shares which are subject
to the Corporation's Repurchase Right under Article III. Such restrictions on
transfer, however, shall not be applicable to (i) a gratuitous transfer of the
Purchased Shares made to the Optionee's spouse or issue, including adopted
children, or to a trust for the exclusive benefit of the Optionee or the
Optionee's spouse or issue, (ii) a transfer of title to the Purchased Shares
effected pursuant to the Optionee's will or the laws of intestate succession or
(iii) a transfer to the Corporation in pledge as security for any purchase-money
indebtedness incurred by the Optionee in connection with the acquisition of the
Purchased Shares.

        2.2    Transferee Obligations.    Each person (other than the
Corporation) to whom the Purchased Shares are transferred by means of one of the
permitted transfers specified in paragraph 2.1 must, as a condition precedent to
the validity of such transfer, acknowledge in writing to the Corporation that
such person is bound by the provisions of this Agreement and that the
transferred shares are subject to the Corporation's Repurchase Right granted
hereunder, to the same extent such shares would be so subject if retained by the
Optionee.

        2.3    Definition of Owner.    For purposes of Article III of this
Agreement, the term "Owner" shall include the Optionee, and all subsequent
holders of the purchased Shares who derive their chain of ownership through a
permitted transfer from the Optionee in accordance with paragraph 2.1.

III. REPURCHASE RIGHT

        3.1    Grant.    The Corporation is hereby granted the right (the
"Repurchase Right"), exercisable at any time during the sixty (60)-day period
following the date the Optionee ceases to provide services to

--------------------------------------------------------------------------------


the Corporation as a director, employee, consultant or independent contractor
("Services") or (if later) during the sixty (60)-day period following the
execution date of this Agreement, to repurchase at the Option Price all or (at
the discretion of the Corporation and with the consent of the Optionee) any
portion of the Purchased Shares in which the Optionee has not acquired a vested
interest in accordance with the vesting provisions of the Notice of Grant and
the Option Agreement (such shares to be hereinafter called the "Unvested
Shares").

        3.2    Exercise of the Repurchase Right.    The Repurchase Right shall
be exercisable by written notice delivered to the Owner of the Unvested Shares
prior to the expiration of the applicable sixty (60)-day period specified in
paragraph 3.1. The notice shall indicate the number of Unvested Shares to be
repurchased and the date on which the repurchase is to be effected, such date to
be not more than thirty (30) days after the date of notice. Owner shall, prior
to the close of business on the date specified for the repurchase deliver to the
Secretary of the Corporation the certificates representing the Unvested Shares
to be repurchased, each certificate to be properly endorsed for transfer. The
Corporation shall, concurrently with the receipt of such stock certificates, pay
to Owner in cash or cash equivalents (including the cancellation of any
purchase-money indebtedness), an amount equal to the Option Price previously
paid for the Unvested Shares which are to be repurchased.

        3.3    Termination of the Repurchase Right.    

        The Repurchase Right shall terminate with respect to any Unvested Shares
for which it is not timely exercised under paragraph 3.2. In addition, the
Repurchase Right shall terminate, and cease to be exercisable, with respect to
any and all Purchased Shares in which the Optionee vests in accordance with the
Notice of Grant and the Option Agreement.

        3.4    Special Priority Rules.    If the option is exercised in more
than one increment so that the Optionee is a party to one or more other Stock
Purchase Agreements ("Prior Purchase Agreements") which are executed on or prior
to the date of this Purchase Agreement, then the Optionee shall vest in the
Purchased Shares pursuant to the installment provisions of the Notice of Grant,
first with respect to all the Purchased Shares covered by the Prior Purchase
Agreements (in the order of purchase), then with respect to the Purchased Shares
hereunder. The total number of Purchased Shares as to which the Optionee shall
as of any determination date be deemed to have a fully vested interest shall not
exceed the difference between (i) the number of Purchased Shares hereunder as to
which the Optionee would have otherwise vested in accordance with the normal
installment provisions of the Notice of Grant had all the Purchased Shares been
acquired exclusively under this Purchase Agreement and (ii) the number of
Purchased Shares under the Prior Purchase Agreement as to which the Optionee has
of such determination date vested in accordance with the special priority rules
of this paragraph 3.4.

        3.5    Fractional Shares.    No fractional shares shall be repurchased
by the Corporation. Accordingly, should the Repurchase Right extend to a
fractional share (in accordance with the vesting provisions of the Notice of
Grant) at the time the Optionee ceases to provide Services, then such fractional
share shall be added to any fractional share in which the Optionee is at such
time vested in order to make one whole vested share no longer subject to the
Repurchase Right.

        3.6    Additional Shares or Substituted Securities.    In the event of
any stock dividend, stock split, recapitalization or other transaction affecting
the Corporation's outstanding Common Stock as a class without receipt of
consideration, then any new, substituted or additional securities or other
property (including money paid other than as a regular cash dividend) which is
by reason of any such transaction distributed with respect to the Purchased
Shares shall be immediately subject to the Repurchase Right, but only to the
extent the Purchased Shares are at the time covered by such right. Appropriate
adjustments to reflect the distribution of such securities or property shall be
made to the number of Purchased Shares and Total Purchasable Shares for all
purposes relating to the Repurchase Right, and the Corporation (or its
successor) may require the establishment of an escrow account for any property
or money (other than regular cash dividends) distributed with respect to the
Purchased Shares covered

2

--------------------------------------------------------------------------------


by the Repurchase Right in order to facilitate the exercise of such right.
Appropriate adjustments shall also be made to the price per share to be paid
upon the exercise of the Repurchase Right in order to reflect the effect of any
such transaction upon the Corporation's capital structure; provided, however,
that the aggregate purchase price shall remain the same.

        3.7    Special Termination of Repurchase Right.    In the event that the
Corporation or its stockholders enter into an agreement to dispose of all or
substantially all of the assets of the Corporation, enter into an agreement to
merger or consolidate with another entity or enter into a plan of reorganization
or liquidation, the Repurchase Right shall terminate and lapse immediately prior
to the consummation of such sale, merger, reorganization or liquidation;
provided, however, that no such termination shall occur if the Repurchase Right
is assigned to the successor corporation or parent thereof. In such latter
event, the Repurchase Right shall remain in full force and effect and shall
apply to the now capital stock or other property (including money) received in
exchange for the Purchased Shares in consummation of such sale, merger,
reorganization or liquidation, but only to the extent the Purchased Shares are
at the time covered by such right, and the Corporation may require the
establishment of an escrow account for the new capital stock or other property
so received in order to facilitate the exercise of the Repurchase Right.
Appropriate adjustments shall also be made to the price per share payable upon
exercise of the Repurchase Right to reflect the effect of such disposition upon
the Corporation's outstanding securities; provided, however, that the aggregate
purchase price shall remain the same.

IV. GENERAL PROVISIONS

        4.1    Assignment.    The Corporation may assign its Repurchase Rights
under Article III to any person or entity selected by the Corporation's Board of
Directors, including (without limitation) one or more stockholders of the
Corporation.

        4.2    Notices.    Any notice required in connection with (i) the
Repurchase Right or (ii) the disposition of any Purchased Shares covered thereby
shall be given in writing and shall be deemed effective upon personal delivery
or upon deposit in the United States mail, registered or certified, postage
prepaid and addressed to the party entitled to such notice at the address
indicated below such party's signature line on this Agreement or at such other
address as such party may designate by ten (10) days advance written notice
under this paragraph 4.2 to all other parties to this Agreement.

        4.3    No Waiver.    The failure of the Corporation (or its assignees)
in any instance to exercise the Repurchase Rights granted under Article III,
shall not constitute a waiver of any other repurchase rights that may
subsequently arise under the provisions of this Agreement or any other agreement
between the Corporation and the Optionee. No waiver of any breach or condition
of this Agreement shall be deemed to be a waiver of any other or subsequent
breach or condition, whether of like or different nature.

        4.4    Cancellation of Shares.    If the Corporation (or its assignees)
shall make available, at the time and place and in the amount and form provided
in this Agreement, the consideration for the Purchased Shares to be repurchased
in accordance with the provisions of this Agreement, then from and after such
time, the person from whom such shares are to be repurchased shall no longer
have any rights as a holder of such shares (other than the right to receive
payment of such consideration in accordance with this Agreement), and such
shares shall be deemed purchased in accordance with the applicable provisions
hereof and the Corporation (or its assignees) shall be deemed the owner and
holder of such shares, whether or not the certificates therefor have been
delivered as required by this Agreement.

3

--------------------------------------------------------------------------------


        4.5    Legend.    All certificates representing the Purchased Shares
shall be endorsed with the following legend:

        "THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY MAY NOT BE SOLD,
ASSIGNED, TRANSFERRED, ENCUMBERED, OR IN ANY MANNER DISPOSED OF EXCEPT IN
CONFORMITY WITH THE TERMS OF A WRITTEN AGREEMENT DATED                        ,
20    , BETWEEN THE CORPORATION AND THE REGISTERED HOLDER OF THE SHARES (OR THE
PREDECESSOR IN INTEREST TO THE SHARES). SUCH AGREEMENT GRANTS CERTAIN REPURCHASE
RIGHTS TO THE CORPORATION (OR ITS ASSIGNS) UPON TERMINATION OF SERVICE WITH THE
CORPORATION. THE CORPORATION WILL UPON WRITTEN REQUEST FURNISH A COPY OF SUCH
AGREEMENT TO THE HOLDER HEREOF WITHOUT CHARGE."

V. MISCELLANEOUS PROVISIONS

        5.1    Optionee Undertaking.    Optionee hereby agrees to take whatever
additional action and execute whatever additional documents the Corporation may
in its judgment deem necessary or advisable in order to carry out or effect one
or more of the obligations or restrictions imposed on either the Optionee or the
Purchased Shares pursuant to the express provisions of this Agreement.

        5.2    Agreement is Entire Contract.    This Agreement constitutes the
entire contract between the parties hereto with regard to the subject matter
hereof. This Agreement is made pursuant to the provisions of the Plan and shall
in all respects be construed in conformity with the express terms and provisions
of the Plan.

        5.3    Governing Law.    This Agreement shall be governed by, and
construed in accordance with, the laws of the State of California, as such laws
are applied to contracts entered into and performed in such State.

        5.4    Counterparts.    This Agreement may be executed in counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

        5.5    Successors and Assigns.    The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Corporation and its successors
and assigns and the Optionee and the Optionee's legal representatives, heirs,
legatees, distributees, assigns and transferees by operation of law, whether or
not any such person shall have become a party to this Agreement and have agreed
in writing to join herein and be bound by the terms and conditions hereof.

        5.6    Power of Attorney.    Optionee's spouse hereby appoints Optionee
his or her true and lawful attorney in fact, for him or her and in his or her
name, place and stead, and for his or her use and benefit, to agree to any
amendment or modification of this Agreement and to execute such further
instruments and take such further actions as may reasonably be necessary to
carry out the intent of this Agreement. Optionee's spouse further gives and
grants unto Optionee as his or her attorney in fact full power and authority to
do and perform every act necessary and proper to be done in the exercise of any
of the foregoing powers as fully as he or she might or could do if personally
present, with full power of substitution and revocation, hereby ratifying and
confirming all that Optionee shall lawfully do and cause to be done by virtue of
this power of attorney.

4

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF the parties have executed this Agreement on the day
and year first indicated above.

    CHIRON CORPORATION
 
 
By:                                        
                                                 
 
 
Print Name:                                        
                                    
 
 
Address:                                          
                                     
 
 
                                         
                                                        
 
 
Optionee Address:                                        
                          
 
 
                                         
                                                        
 
 
Optionee's Spouse Address:                                                     

5

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.503



NOTICE OF GRANT OF NON-EMPLOYEE DIRECTOR AUTOMATIC STOCK OPTION INITIAL OPTION
GRANT
NOTICE OF GRANT OF NON-EMPLOYEE DIRECTOR AUTOMATIC STOCK OPTION ANNUAL OPTION
GRANT
EXHIBIT A
2001-1 FORM AUTOMATIC GRANT STOCK OPTION AGREEMENT
EXHIBIT B
2001-1 FORM STOCK PURCHASE AGREEMENT
